Citation Nr: 1548369	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-13 647A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, to include as due to exposure to radiation.

2.  Entitlement to service connection for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to August 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  The case has been certified to the Board from the Nashville, Tennessee RO.

In December 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board; however, the Veteran indicated that he does not want another Board hearing.  

In February 2012, the Board determined that new and material evidence had been received to reopen the claim of service connection for DM, and remanded service connection of a thyroid disorder and DM on the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran contends that his exposure to radiation and chemicals in service caused thyroid cancer and the thyroid cancer in turn aggravated his DM.  The Veteran indicated that the timeframe for radiation exposure was 1954-1955 when he flew to Yucca Flats with General John E. Dahlquest, Commander in-Chief of the Continental Army Command, during Operation TEAPOT.  He stated that he was standing outside his aircraft at the time of the detonation.  Thyroid cancer is a radiogenic disease.  

For radiation presumptive service connection purposes pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).   The term "onsite participation" is specifically defined as: a) presence at a test site, or performance of official military duties in connection with ships, aircraft, or other equipment used in direct support of a nuclear test during the official operational period of an atmospheric nuclear test, b) presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test during the six month period following the official operational period of an atmospheric nuclear test, c) service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952; August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959.  38 C.F.R. § 3.309(d)(iv).  For tests conducted by the United States, the term operational period includes, in pertinent part, for Operation TEAPOT, the period February 18, 1955 through June 10, 1955.  38 C.F.R. § 3.309 (d)(5)(K).   

Attempts were made to verify the Veteran's participation in atmospheric nuclear testing with the Defense Threat Reduction Agency (DTRA).  That agency indicated that the Veteran was not shown to have been assigned TDY (temporary duty) to the Nevada Test Site (NTS) in 1954 or 1955 and that Operation TEAPOT was conducted from February to June 1955.  The response also stated that they could not identify the General.  However, since the General's name was misspelled, another attempt was made.  In December 2013, the DTRA indicated that General John E Dahlquist, Commander in-Chief, Continental Army Command, was in fact an Official Observer during Operation TEAPOT.  However, the Veteran was noted to be on from TDY in Paris, France from April 23, 1955 to May 3, 1955.  The Veteran thereafter provided a full itinerary of his TDY duty in Paris, France, which he said was in the company of the General and when they returned, they flew to the Yucca Flats where the General was an observer and the Veteran stayed with the plane.  He indicated that Captain Downs was with them, but the DTRA indicated that Captain Downs was on TDY with the Veteran in France, but had not been present at Operation TEAPOT.  Since the DTRA concluded that the Veteran did not have radiation exposure, no dose estimate was provided.  

The Board notes that a follow-up request from the DTRA was not requested regarding whether General John E Dahlquist, Commander in-Chief, Continental Army Command, was on the same TDY in Paris, France, as the Veteran, and if his presence as an Official Observer during Operation TEAPOT, occurred after that TDY ended on May 3, 1955.

The Veteran was afforded a VA examination which indicated that if he was exposed to the claimed radiation, then his thyroid cancer was etiologically related to that exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the DTRA for a follow-up to determine if General John E Dahlquist, Commander in-Chief, Continental Army Command, was on TDY with the Veteran in Paris, France from April 23, 1955 to May 3, 1955.  It should also be verified when exactly the General was an Official Observer at Operation TEAPOT, to include if that occurred after May 3, 1955.  

Then, if appropriate, the RO should take all indicated steps to develop the Veteran's claim in accordance with 38 C.F.R. § 3.309 or §3.311.  This should include forwarding the claim to the Under Secretary for Benefits for review and action pursuant to 38 C.F.R. § 3.311(c), to include referral to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies. 

3.  If the Veteran was exposed to ionizing radiation as claimed, obtain a VA medical opinion regarding whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's DM is proximately due to, or the result of the thyroid disorder.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that DM is permanently aggravated by the Veteran's thyroid disorder.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

